J-S50001-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: J.L. A/K/A J.S.L.,         IN THE SUPERIOR COURT OF
A MINOR                                              PENNSYLVANIA


APPEAL OF: J.L., MOTHER                        No. 3558 EDA 2014


             Appeal from the Order entered November 24, 2014
            in the Court of Common Pleas of Philadelphia County
                 Family Court, at No(s): AP#0000514-2014
                                        FN-002680-2012

BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY PANELLA, J.                     FILED SEPTEMBER 29, 2015

      J.L. (“Mother”) appeals from the order entered November 24, 2014, in

the Court of Common Pleas of Philadelphia County, which involuntarily

terminated her parental rights to her minor daughter, J.L., a/k/a, J.S.L.

(“Child”), born in September 2006, and changed Child’s permanency goal to

adoption. We affirm.1

      On September 30, 2012, the Philadelphia Department of Human

Services (“DHS”) received a General Protective Services (“GPS”) report

alleging that Child and Mother were residing in a home that lacked running

water and electricity and that received gas from an illegal gas hook up. The

GPS report also alleged that Child was not enrolled in school. Finally, it was

reported that Mother was often under the influence of drugs, using her


1
  The trial court also involuntarily terminated the parental rights of C.W.,
Child’s father (“Father”) to Child. Father has not filed an appeal of that
decision.
J-S50001-15


welfare check to purchase controlled substances such as Xanax and

Percocet. The report noted that Mother and Child’s Maternal Grandmother,

T.L. (“Maternal Grandmother”) shared custody of Child.        The GPS report

found a lack of supervision on the part of Mother.

      On October 1, 2012, DHS visited Mother’s home.          The DHS social

worker observed that the home lacked not only gas and water service, but

was filthy and had a foul odor from pet waste.       DHS also found that four

additional adults were residing in the home with Mother and Child.       DHS

implemented a Safety Plan with Mother, which stated that Mother would

enter a shelter with Child on October 2, 2012.

      On October 2, 2012, DHS performed a property search and learned

that the owner of the home where Mother and Child resided was deceased.

Mother was denied entry to the shelter system until correspondence from

License and Inspection stated that the home was unfit for living, and that

Mother needed to obtain Child’s medicine to appropriately care for Child. In

addition, DHS learned that Maternal Grandmother and her husband did not

clear a criminal background records check.

      On October 3, 2012, DHS obtained an Order of Protective Custody

(“OPC”) for Child, and placed her in the care of a family friend, H.D.     A

shelter hearing was held on October 4, 2012.         Mother appeared at the

hearing, and the trial court ordered the temporary commitment of Child to

DHS. At the time of the hearing, the whereabouts of Father were unknown.


                                    -2-
J-S50001-15


      On October 11, 2012, the trial court adjudicated Child dependent, and

ordered her committed to DHS’s care and custody. Mother was ordered by

the trial court to go to the Clinical Evaluation Unit (“CEU”) for drug screens,

dual diagnosis, and an assessment.         The court also ordered Mother and

Father to attend the Achieving Reunification Center (“ARC”) program. The

court further ordered Mother and Maternal Grandmother to attend bi-weekly

supervised visits with Child.

      On November 12, 2012, DHS referred Mother to the ARC program.

On January 7, 2013, DHS held a Family Service Plan (“FSP”) meeting. The

FSP objectives set up for Mother were: (1) to provide Child with nutritious

meals; (2) to receive a proper medical evaluation for Child; (3) to stay

employed and seek job counseling and referrals; and (4) to visit and

maintain regular contact with Child.

      On January 22, 2013, CEU conducted a Chemical Dependency

Evaluation   for   Mother,   and   a   detoxification   treatment   program   was

recommended.       Mother received drug abuse treatment at the facility.       In

April 2013, Child was reunited with Mother.             On April 16, 2013, CEU

completed a Chemical Dependency Evaluation of Mother, and recommended

no treatment at the time.

      A permanency hearing was held on June 19, 2013, and the trial court

confirmed custody of Child with Mother. DHS offered aftercare services in

the home for one year.


                                       -3-
J-S50001-15


       On August 7, 2013, Mother was arrested and charged with forgery,

theft, and other similar crimes.    On September 12, 2013, DHS received

allegations that Mother was no longer residing in the family home.       The

North East Treatment Center (“NET”) had not had a successful visit with

Mother and Child since August 2013.     The report alleged that Mother was

residing with her ex-paramour; that Mother had been fired from her job for

stealing; and, that Child lacked proper hygiene and nutritious meals.      In

addition, Child had gained a significant amount of weight, and it was

reported that Mother gave Child a “white pill” every night before she went to

bed.

       On September 18, 2013, DHS and NET social workers visited Mother’s

new residence. DHS observed that the home had a foul odor. The lights did

not work and there was exposed wiring from the electrical outlets in the

hallway. DHS also visited the James Sullivan Elementary School where Child

was enrolled.   Child told the social worker that she was afraid to return

home.    Child was told by Mother not to disclose any information to DHS.

DHS learned that Child witnessed eleven physical altercations between

Mother’s current paramour and her ex-paramour in the home.         Child also

reported that Mother forced her to take Tylenol PM before bedtime and

physically abused her with a key.

       DHS obtained an Order of Protective Custody (“OPC”) for Child who

was again placed with H.D.     DHS had once again received allegations of


                                    -4-
J-S50001-15


Mother’s drug use and DHS was aware that Mother had a history of being

transient, and lacked stable housing. The whereabouts of Father were still

unknown to DHS.

      An adjudication hearing was held on October 1, 2013. Following the

hearing, the trial court adjudicated Child dependent, and ordered Child

committed to DHS for a second time. Mother was referred to CEU for a drug

screen, dual diagnosis assessment, and monitoring. Mother was required to

submit to three drug screens. Mother was also referred to ARC programs for

parenting education classes, housing programs, and anger management.

      On October 21, 2013, DHS held an FSP meeting. The objectives for

Mother were: (1) to comply with ARC for parenting, housing, and anger

management; (2) to maintain suitable housing; (3) to seek employment, job

counseling, and maintain financial stability; (4) to participate in CEU for drug

screens and dual diagnosis assessment and monitoring; (5) to complete a

Parenting Capacity Evaluation; and (6) to comply with supervised visits. On

December 17, 2013, DHS referred Mother for a Parenting Capacity

Evaluation at Assessment and Treatment Alternatives (“ATA”), which was

cancelled because Mother did not confirm it. On December 26, 2013, CEU

completed a report of Non-Compliance regarding Mother.          Mother did not

comply with the drug abuse assessment; failed to submit to a drug screen

on October 1, 2013; and failed to appear at the scheduled appointments at

Girard Medical Center on several occasions.


                                     -5-
J-S50001-15


      The court held permanency hearings.         At each hearing, the record

reflected Mother’s lack of compliance with court-ordered drug treatments

and the lack of stable housing.

      On February 10, 2014, DHS filed Petitions to Terminate Mother’s

Parental Rights and to Change the Permanency Goal to Adoption.                An

evidentiary hearing was held on November 24, 2014. At the conclusion of

the hearing, the trial court granted DHS’s Petition to Terminate Mother’s

Parental Rights and Petition to Change the Permanency Goal to Adoption.

This timely appeal followed.

      We review this appeal according to the following standard.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating

                                      -6-
J-S50001-15


     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A.

§ 2511). The burden is on the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

     Instantly, the trial court terminated Mother’s parental rights pursuant

to Section 2511(a)(1), (2), (5), (8), and (b).   This Court need only agree

with any one subsection of 23 Pa.C.S.A. § 2511(a), in addition to Section

2511(b), in order to affirm the termination of parental rights.   See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Here, we conclude

that the trial court properly terminated Mother’s parental rights pursuant to

Section 2511(a)(1) and (b), which provide as follows:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing

                                    -7-
J-S50001-15


            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

                                      ...

      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A § 2511(a)(1) and (b).

      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six

months prior to the filing of the termination petition, which reveals a settled

intent to relinquish parental claim to a child or a refusal or failure to perform

parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing

In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). Further,

      [o]nce the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the
      effect of termination of parental rights on the child pursuant to
      Section 2511(b).

Id. (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998)).


                                      -8-
J-S50001-15


      On appeal, Mother argues that DHS failed to prove by clear and

convincing evidence that her parental rights should be terminated. Mother

emphasizes that she substantially met her FSP goals and tried to perform

her parental duties.

      The trial court found clear and convincing evidence that Mother

demonstrated a settled purpose of relinquishing her parental claim to Child

and failed to perform her parental duties. Trial Court Opinion, 1/20/15, at 5.

The testimony of Tracy O’Donnell, the social worker, stated that Mother did

not often visit with Child. Moreover, Mother has had no contact with Child

since November 2013.

      The testimony of the social worker established that Mother failed to

comply with the permanency goals for Child.      Mother did not successfully

complete her drug and alcohol treatment, and was discharged from the

program for non-compliance. Mother also did not complete an anger

management program.       Moreover, Mother did not complete her mental

health treatment program, and was discharged from the program for non-

compliance.   Finally, Mother failed to offer proof of employment or job

training.

      In addition, the trial court determined that Mother failed to maintain

contact with Child necessary to maintain a parental relationship.    The trial

court also concluded that Mother demonstrated a settled purpose of

relinquishing her parental claim to Child.   Thus, the competent evidence


                                    -9-
J-S50001-15


supports the trial court ruling that DHS met its burden under 23 Pa.C.S.A. §

2511(a)(1).

      Having determined that the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(1), we now review the order

pursuant to Section 2511(b).    With respect to Section 2511(b), this Court

has explained the requisite analysis as follows:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
      “Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of the child.”
      In addition, we instructed that the trial court must also discern
      the nature and status of the parent-child bond, with utmost
      attention to the effect on the child of permanently severing that
      bond. Id. However, in cases where there is no evidence of a
      bond between a parent and child, it is reasonable to infer that no
      bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
      2008).    Accordingly, the extent of the bond-effect analysis
      necessarily depends on the circumstances of the particular case.
      Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      In this case, Child has been in foster care for over twenty-four months.

The testimony of the social worker established that there is no parental bond

between Mother and Child.     Child told her social worker, Tracy O’Donnell,

that she has no interest in a relationship with Mother, and does not refer to

Mother as “mom.”       N.T., Hearing, 11/24/14, 12-13.     Testimony at the

hearing revealed that Child has bonded with her foster parents, and desires

to be adopted by them. Ms. O’Donnell testified that Child refers to her foster


                                    - 10 -
J-S50001-15


parents as “mom” and “dad,” and has a very strong relationship with them.

Id. There was sufficient and competent evidence to support the trial court’s

findings with regard to the lack of a bond between Mother and Child that will

be harmed if severed. See In re K.Z.S., 946 A.2d at 764. Thus, we discern

no abuse of discretion by the trial court in terminating Mother’s parental

rights pursuant to Section 2511(b).

      We next consider whether the trial court abused its discretion by

changing the Children’s permanency goal to adoption.          Our standard of

review is as follows.

             In cases involving a court’s order changing the placement
      goal . . . to adoption, our standard of review is abuse of
      discretion. To hold that the trial court abused its discretion, we
      must determine its judgment was manifestly unreasonable, that
      the court disregarded the law, or that its action was a result of
      partiality, prejudice, bias or ill will. While this Court is bound by
      the facts determined in the trial court, we are not tied to the
      court’s inferences, deductions and conclusions; we have a
      responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Therefore, our
      scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (citations omitted). See

also In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      This matter is controlled by the Juvenile Act, 42 Pa.C.S. § 6301 et

seq., which was amended in 1998 to conform to the federal Adoption and

Safe Families Act (“ASFA”), 42 U.S.C. § 671 et seq. See In re M.S., 980

A.2d 612, 615 (Pa. Super. 2009). We have recognized that “[b]oth statutes

are compatible pieces of legislation seeking to benefit the best interest of the

                                      - 11 -
J-S50001-15


child, not the parent. . . .   ASFA promotes the reunification of foster care

children with their natural parents when feasible. . . . Pennsylvania’s

Juvenile Act focuses upon reunification of the family, which means that the

unity of the family shall be preserved ‘whenever possible.’”    Id. (citing 42

Pa.C.S. § 6301(b)(1)). As such, child welfare agencies are required to make

reasonable efforts to return a foster child to his or her biological parent.

See In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006). When those efforts

fail, the agency “must redirect its efforts toward placing the child in an

adoptive home.” Id. (citation omitted).

      At permanency review hearings for dependent children removed from

the parental home, a trial court must consider the following factors.

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the
         child might be achieved.



                                     - 12 -
J-S50001-15



         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                    ....

         (9) If the child has been in placement for at least 15 of
         the last 22 months or the court has determined that
         aggravated circumstances exist and that reasonable
         efforts to prevent or eliminate the need to remove the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family need not be made or
         continue to be made, whether the county agency has filed
         or sought to join a petition to terminate parental rights
         and to identify, recruit, process and approve a qualified
         family to adopt the child . . . .

42 Pa.C.S. § 6351(f)(1)-(6), (9). “These statutory mandates clearly place

the trial court’s focus on the best interests of the child.”   In re S.B., 943

A.2d at 978 (citation omitted). We have stated, “[s]afety, permanency, and

well-being of the child must take precedence over all other considerations.”

Id. (citation omitted) (emphasis in original). Moreover, the burden is on the

child welfare agency “to prove the change in goal would be in the child’s best

interest.” In re D.P., 972 A.2d 1221, 1227 (Pa. Super. 2009).

      In this case, during Mother’s hearing, Ms. O’Donnell, the case

manager, opined that it would be in the best interest of Child to change her

permanency goal from reunification to adoption.          See N.T., Hearing,

11/24/14, at 13-14.    Given Mother’s repeated failure to make progress in

achieving her family service plan objectives, and considering that Mother



                                    - 13 -
J-S50001-15


appears unlikely to ever complete these objectives, we conclude that the

trial court did not abuse its discretion by changing Child’s goals.

      Accordingly, we affirm the order involuntarily terminating Mother’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1) and (b), and changing

Child’s permanency goal to adoption.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/29/2015




                                     - 14 -